DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5, 7-10 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to teach: 
a first buck converter that performs a buck operation so that a first target voltage is generated, and outputs a stepped-down electric power to a power line; 
a second buck converter that performs a buck operation so that a second target voltage is generated, and outputs a stepped-down electric power to the power line; 
an auxiliary battery that is charged with an electric power transmitted through the power line; 
a controller that outputs the first target voltage to the first buck converter and the second target voltage to the second buck converter; a cooling system; and equipment that is cooled by the cooling system, wherein the first buck converter is disposed inside the equipment, the second buck converter is disposed outside the equipment, and the controller sets the first target voltage higher than the second target voltage when the controller causes the equipment to operate, when an output current from the first buck converter is less than a maximum output current of the first buck converter, the controller prevents the second buck converter from outputting a stepped-down electric power to the power line by setting the first target voltage higher than the second target voltage, and when the output current from the first buck converter is greater than the maximum output current, the controller causes the first buck converter and the second buck converter to output a stepped-down electric power to the power line by setting the first target voltage higher than the second target voltage.

Regarding claim 7, the prior art fails to teach: 
a first buck converter that performs a buck operation so that a first target voltage is generated, and outputs a stepped-down electric power to a power line;
 a second buck converter that performs a buck operation so that a second target voltage is generated, and outputs a stepped-down electric power to the power line; 
an auxiliary battery that is charged with an electric power transmitted through the power line; a cooling system; and equipment that is cooled by the cooling system, wherein the first buck converter is disposed inside the equipment, and the second buck converter is disposed outside the equipment, the method, comprising: determining whether to cause the equipment to operate; and 
setting the first target voltage higher than the second target voltage when the equipment is caused to operate when an output current from the first buck converter is less than a maximum output current of the first buck converter, the controller prevents the second buck converter from outputting a stepped-down electric power to the power line by setting the first target voltage higher than the second target voltage, and when the output current from the first buck converter is greater than the maximum output current, the controller causes the first buck converter and the second buck converter to output a stepped-down electric power to the power line by setting the first target voltage higher than the second target voltage.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836